


EXHIBIT 10.5

 

 

 

 

 

 

 

 

 

LICENSE AGREEMENT (PACLITAXEL)

 

BETWEEN

 

RESEARCH DEVELOPMENT FOUNDATION

 

AND

 

SUPERGEN, INC.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I Definitions

 

ARTICLE II Grant of License

Scope of License

Right to Sublicense

Reference and Review

 

ARTICLE III Patents and Improvements

Patent Applications

Patent Prosecution

Licensor Improvements

Licensee Improvements; Reporting

Licensee Improvements; Ownership

Assistance

Improvements; Prosecution by Licensee

Inclusions

 

ARTICLE IV Royalties and Other Consideration

License Fee

Royalty

Term of Royalty Obligation

Sublicenses

Deductions From Royalty Payments; Limitation on Deductions from Royalty Payments

Milestone Payments

Marketing Arrangements

Conditions

 

ARTICLE V Payment and Reports

Notice of Commercial Sale

Payments and Reports

U.S. Dollars

Progress Reports

Report on Termination

Books and Records

Delinquent Payments

 

ARTICLE VI Effort to Commercialize

 

1

--------------------------------------------------------------------------------


 

Commercialization Obligation

 

ARTICLE VII Protection of Patents

Protection

Notice of Infringement; Third Party Infringement

Notice of Infringement; Claim of Licensee Infringement

Assistance

 

ARTICLE VIII Disclaimer of Liability and/or Warranty

No Warranty

No Damages

No Warranty of Quality or Usefulness

Indemnification

Insurance

 

ARTICLE IX Term and Termination

Term

Termination for Cause; Insolvency

Default

Termination Upon Notice

Discontinuance of Commercialization

Provisions Surviving Termination

 

ARTICLE X Representations and Warranties

Warranty to Title

No Other Information

Power and Authority

Compliance with Laws

 

ARTICLE XI Agency/Partnership/Use of Name

No Agency

No Partnership

Prohibition Against Use of Name

 

ARTICLE XII Marking

 

ARTICLE XIII Nondisclosure of Confidential Information

Additional Permitted Disclosures

Non-Disclosure

 

ARTICLE XIV Miscellaneous

Captions

 

 

2

--------------------------------------------------------------------------------


 

 

Notices

Assignment

No Waiver

Choice of Law and Jurisdiction

Severability

Further Acts

Entire Agreement

Successors and Assigns

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

RESEARCH DEVELOPMENT FOUNDATION

 

LICENSE AGREEMENT

 

 

                This License Agreement (hereinafter referred to as “Agreement”)
is made and entered into as of the 15th day of November, 1999 (the “Effective
Date” of this Agreement), by and between RESEARCH DEVELOPMENT FOUNDATION
(hereinafter referred to as “Licensor”), a Nevada nonprofit corporation having
its office at 402 North Division Street, Carson City, Nevada, 89703;

 

AND

 

SUPERGEN, INC. (hereinafter referred to as “Licensee”), a Delaware corporation
having an office at Two Annabel Lane, Suite 220, San Ramon, California, 94583.

 

WITNESSETH:

 

                WHEREAS, Licensor is a nonprofit organization exempt from
taxation under Section 501(c)(3) of the Internal Revenue Code of 1986;

 

                WHEREAS, Licensor is the owner of certain inventions,
discoveries, and know-how comprising certain Proprietary Property (as
hereinafter defined);

 

                WHEREAS, Licensor is the owner of all the right, title and
interest in and to said Proprietary Property and has determined that the grant
of a license to Licensee is the only practicable manner in which the Proprietary
Property can be utilized to benefit the public;

 

                WHEREAS, Licensor has filed or intends to file for patents
and/or other protection therefor in the countries listed in Exhibit 2 hereto;

 

                WHEREAS, Licensee desires to obtain an exclusive, world-wide
license from Licensor as described herein to produce, have produced, make, have
made, manufacture, have manufactured, use, sell, rent and/or lease (hereafter
referred to as “make, use or sell”) methods, processes, or

 

--------------------------------------------------------------------------------


 

products of Licensor’s Proprietary Property; and

 

                WHEREAS, Clayton Foundation for Research (“Clayton”), Licensor
and Licensee have entered into a Research Agreement (Paclitaxel) of even date
herewith whereby Clayton will conduct research in the field of interest relating
to paclitaxel (hereafter the “Research Agreement”), which Research Agreement is
incorporated by reference herein for all purposes;

 

                NOW, THEREFORE, in consideration of the above premises and the
covenants herein, the parties agree as follows:

 

 

ARTICLE I

 

Definitions

 

                As used in this Agreement, the following terms shall have the
following respective meanings:

 

                1.1           The term “Proprietary Property” shall mean and
include all Patent Rights described in Exhibit 1 hereto and Know-How;

 

                1.2           The term “Patent Rights” shall mean any pending
United States or foreign patent applications and issued patents now or hereafter
owned or controlled by, or assigned to, Licensor which cover the Proprietary
Property and any divisions, substitutions, continuations and
continuations-in-part based thereon, any reissues, reexaminations, patents of
addition or importation, or other extensions thereof.

 

                1.3           The term “Know-How” shall mean all information,
data, know-how, processes, materials, procedures, compositions, devices,
protocols, designs, specifications, techniques,

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

software, methods, and any clinical diagnostic and regulatory information or
filings or other subject matter necessary or useful for the practice of
inventions covered by the Patent Rights or Licensor Improvements which is owned
by Licensor.  Know-How specifically includes existing data and/or regulatory
filings related to the Patent Rights, made or contributed to or by Licensor or
an Other Corporation (as defined herein), or Vernon Knight, M.D.

 

                1.4           The term “Licensed Proprietary Property” shall
mean and include the Patent Rights and Know-How which are licensed hereunder to
Licensee.

 

                1.5           The term “Product” shall mean a product or portion
of a product that embodies an invention claimed, or which is specifically
intended to be used to practice a method or process, within the Licensed
Proprietary Property and which is made, used or sold by or for Licensee (or its
Affiliates or sublicensees).

 

                1.6           The term “Improvements” shall mean any improvement
and/or modification of the Licensed Proprietary Property, wherein aerosol
droplets contain one or more liposome particles.

 

                1.7           The term “Affiliate” shall mean any present or
future companies, corporations, partnerships, joint ventures, business trusts or
other business entities organized under the laws of any nation (a) with respect
to which:  (i) at least fifty percent (50%) in value of the total equity
interests, (ii) at least fifty percent (50%) of the total combined voting power
of all classes of shares entitled to vote, or (iii) at least fifty percent (50%)
of the profits interest in the case of a partnership, joint venture or other
non-stock entity, is directly or indirectly under the control of Licensee, or
(b) with respect to which Licensee has effective control, directly or
indirectly.  “Control” shall mean the possession of the power to direct or cause
the direction of the management and the policies of an

 

 

3

--------------------------------------------------------------------------------


 

 

entity, whether through an ownership interest or by contract or otherwise.  The
term “Licensee” wherever used herein shall include any Affiliate of Licensee.

 

                1.8           The term “Gross Revenues” shall mean the total
amount received from third parties for the use or sale of Products less:

 

                                                                (a)          
usual trade, cash and quantity credits, discounts, refunds or government
rebates;

 

                                                                (b)          
amounts for claims, allowances or credits for returns, retroactive price
reductions or chargebacks;

 

                                                                (c)          
special packaging charges and handling fees, and prepaid freight, sales taxes,
duties and other governmental charges (including value added tax) imposed
directly on the seller with respect to such sales; and

 

                                                                (d)          
credits for goods returned (not to exceed the original billing or invoice
amount).

 

                                No other allowance or deduction shall be made by
whatever name known.

 

                1.9           The terms “commercialize” and “commercialization”
shall mean the making, using, selling, or licensing by Licensee of the Product
under such circumstances as may be permitted by applicable international,
federal, and state laws and regulations.

 

                1.10         The term “Field of Use” shall mean the applications
described in Exhibit 1A hereto.

 

                1.11         The term “Valid Claim” shall mean a claim of an
issued and unexpired patent or a claim of a pending patent application which has
not been held unpatentable, invalid or unenforceable by a court or other
government agency of competent jurisdiction and has not been

 

 

4

--------------------------------------------------------------------------------


 

admitted to be invalid or unenforceable through reissue, re-examination,
disclaimer or otherwise; provided, however, that if any holding of invalidity,
unenforceability or unpatentability is later reversed by a court or agency with
overriding authority, the relevant claim shall be reinstated as a Valid Claim
hereunder with respect to sales made after the date of such reversal. 
Notwithstanding the foregoing provisions of this Section 1.11, if a claim of a
pending patent application has not issued as a claim of an issued patent within
five (5) years after the date from which such claim takes priority, such pending
claim shall not be a Valid Claim for purposes of this Agreement unless and until
the patent is issued including such claim.

 

                1.12         The term “Final Report” shall mean a report by a
principal investigator who has conducted a completed human clinical trial on a
Product wherein the report provides primary and summary data and results from
the completed human clinical trial on the Product.

 

 

ARTICLE II

 

Grant of License

 

                2.1           Scope of License. Licensor hereby grants and
Licensee hereby accepts a worldwide, exclusive license under the Licensed
Proprietary Property to make, use or sell Products for the Field of Use. 
Licensor shall not license any other party rights to deliver paclitaxel or
analogues thereof, alone or in combination with another drug, in liposomes,
lipid complexes or other liposome particles, to the respiratory tract via
aerosol droplets.

 

                2.2           Right to Sublicense.  Licensor hereby grants and
Licensee hereby accepts the right to grant sublicenses to others within the
scope of and under the terms and conditions herein set

 

 

5

--------------------------------------------------------------------------------


 

forth.  Licensee shall give written notice of such sublicenses to Licensor.

 

                2.3           Reference and Review.  Licensee will also have the
right to review and reference the Know-How in any application or filing relating
to the Proprietary Property with any governmental or regulatory authority
before, on, or after the Effective Date and that was, is, or will be made or
contributed to by Licensor, an Other Corporation (as defined herein), or Vernon
Knight, M.D.

 

 

ARTICLE III

 

Patents and Improvements

 

                3.1           Patent Applications.  Licensor agrees, at its own
expense, to timely file patent applications relating to the Proprietary Property
in the countries listed on Exhibit 2 hereto with regard to the Proprietary
Property listed in Exhibit 1 as of the Effective Date and with regard to
Licensor Improvements as set forth in Section 3.3.

 

                3.2           Patent Prosecution.  Licensor further agrees to
use its best efforts to prosecute such patent applications and to maintain any
patents issued thereon.  Notwithstanding the foregoing sentence, in the event
that Licensor within its sole judgment and discretion determines that
prosecution or maintenance of a patent in a particular country is not
economically viable or otherwise feasible, Licensor shall promptly notify
Licensee of Licensor’s intention to abandon such patent application or patent. 
Licensor shall not otherwise abandon a patent or patent application within the
Patent Rights.  Upon receipt of such notice, Licensee, in its sole discretion,
may elect to assume responsibility (and to pay associated fees and expenses
generated after Licensee assumes such responsibility) with respect to a patent
application or patent which Licensor intends to

 

 

6

--------------------------------------------------------------------------------


 

abandon.  The notice shall be provided sufficiently in advance of any deadlines
or due dates such that Licensee has a reasonable time within which to assume
responsibility and comply with the deadlines or due dates.  Licensee may, in its
sole discretion, abandon any patent application or patent for which it has
previously assumed responsibility and will not be liable to Licensor in any way
for such abandonment.

 

                3.3           Licensor Improvements.  Licensor agrees to make
available promptly to Licensee during the term of this Agreement any
Improvements now or hereafter found, owned, or controlled by Licensor, and to
submit to Licensee all available Know-How pertaining thereto.  Such Improvements
in or to the Licensed Proprietary Property and the corresponding rights
throughout the world in patents or copyrights shall be the property of Licensor,
and shall be included in the Licensed Proprietary Property licensed to Licensee
subject to all of the terms and conditions set forth in this Agreement.

 

                3.4           Licensee Improvements; Reporting.  Licensee shall
promptly submit to Licensor during the term of this Agreement all available
information and Know-How on any Improvements, whether patentable, copyrightable
or not, now or hereafter found, discovered, invented, owned, or controlled by
Licensee.

 

                3.5           Licensee Improvements; Ownership.  Any
Improvements, whether patentable, copyrightable or not, now or hereafter made
and found by agents or employees of Licensee either independently of agents or
employees of Licensor (or an “Other Corporation”), or jointly with others, shall
be owned by Licensor and shall be considered as part of the Licensed Proprietary
Property.  The world-wide rights in the corresponding patents, patent
applications, copyrights

 

 

7

--------------------------------------------------------------------------------


 

and/or know-how shall be the property of Licensor subject to all the terms and
conditions of this Agreement, but licensed hereunder to Licensee by Licensor. 
Licensee agrees to do all things necessary and required to vest in Licensor all
right, title and interest in and to any such Improvements.

 

                3.6           Assistance.  If patentable or otherwise
protectable Improvements are now or hereafter made and found by agents or
employees of Licensee or Licensor, either independently or jointly with others,
and Licensor or Licensee considers it desirable to obtain patent, copyright or
other protection thereon, the other party agrees to cooperate fully and to do
all proper things necessary or desirable to obtain and maintain patent,
copyright or other protection therefor throughout the world.  Upon request, each
party agrees to provide reasonable technical assistance and advice for purposes
of filing and prosecuting patent applications and engaging in opposition,
interference and enforcement proceedings with respect to patent applications and
patents within the Patent Rights or for Improvements.

 

                3.7           Improvements; Prosecution by Licensee. 
Notwithstanding the provisions in Section 3.6 above, if Licensor fails to file
an application for patent or other protection therefor within six (6) months
after receipt of a written request from Licensee to do so, Licensor shall be
deemed to have consented to Licensee obtaining and maintaining the necessary
protection therefor at Licensee’s expense.

 

                3.8           Inclusions.  If either Licensor or Licensee files
patent applications or otherwise obtains patent rights or copyrights which
relate to the Licensed Proprietary Property, such patent application, patent
rights or copyrights shall be included in the Licensed Proprietary Property, and

 

 

8

--------------------------------------------------------------------------------


 

Licensee shall have a license therefor under the terms and conditions set forth
in this Agreement.

 

 

ARTICLE IV

 

Royalties and Other Consideration

 

                4.1           License Fee.  Upon Licensee’s execution of this
Agreement, Licensee shall pay Licensor an up-front non-refundable license fee
consisting of Four Hundred and Ten Thousand Dollars ($410,000) payable in shares
of and by transferring to Licensor shares of the common stock of SuperGen, Inc. 
Licensee guarantees, as described herein, the value of such shares to be no less
than such dollar amount (the “Guaranteed Value”) on the one (1) year anniversary
of the date on which the shares are transferred to Licensor (hereafter the
“Anniversary Date”).  If, during the thirty (30) days preceding the Anniversary
Date (or the next trading date if the Anniversary Date is not a trading date),
the common stock of Licensee has not traded on a public stock exchange for an
average price resulting in such shares being worth on average at least the
Guaranteed Value, then within thirty (30) days Licensee will pay to Licensor a
sum in cash (or, at Licensor’s option, in the equivalent value of additional
unrestricted shares of the common stock of SuperGen, Inc.) equal to the
difference between (a) the Guaranteed Value and (b) the average price at which
the common stock of SuperGen, Inc. traded publicly during the thirty (30) days
preceding the Anniversary Date multiplied by the number of shares transferred as
the up-front non-refundable license fee under this Section 4.1.  Any shares
provided to Licensor will not be sold for at least one (1) year following the
Anniversary Date, and no more than three thousand (3,000) of the shares shall be
sold on any one trading date.

 

 

9

--------------------------------------------------------------------------------


 

                4.2           Royalty.  Licensee shall pay Licensor during the
term of this Agreement an earned royalty of six and one-half percent (6.5%) on
Gross Revenues.  Only one (1) royalty shall be payable on a Product, regardless
of the number of licensed applications and licensed patents of the Licensed
Proprietary Property under which such Product has been manufactured, used or
sold.  In the event that a Product is sold in combination as a single product
with another product (“Combination Product”), active component or service (which
product, component or service is not a portion of the Product) and whose sale
and use are not covered by a Valid Claim of the Product in the country for which
the combination product is sold, Gross Revenues from such sales for purposes of
calculating the amounts due under this Agreement shall be calculated by
multiplying the Gross Revenues of that combination by the fraction A/(A+B),
where A is the gross selling price of the Product sold separately and B is the
gross selling price of the other product, active component or service sold
separately.  In the event that no such separate sales are made by Licensee or
its Sublicensee, Gross Revenues for royalty determination shall be reasonably
allocated between the Product and such other product, active component or
service, based upon their relative importance and proprietary protection. 
Without limitation, liposomal compounds, paclitaxel and analogues thereof, and
aerosol containers (nebulizers) are deemed to be portions of the Product.

 

                4.3           Term of Royalty Obligation.  Royalty payments
shall be paid on the Products commencing on the Effective Date, and unless
earlier terminated as provided herein, shall continue on a country-by-country
and Product-by-Product basis until there are no remaining royalty payment
obligations in a country, at which time the Agreement shall expire in its
entirety in such country.  Royalty payments shall cease for any patent which has
been declared invalid or unenforceable by a

 

 

10

--------------------------------------------------------------------------------


 

final determination or judgment, or if this Agreement is terminated as
hereinafter specified and provided.

 

                4.4           Sublicenses.  Licensee will pay to Licensor fifty
percent (50%) of all consideration (including, but not limited to, royalties,
minimum royalties, up-front payments, marketing, distribution, franchise,
option, license or documentation fees, bonus and milestone payments, license
maintenance fees, and equity-related securities) received from sublicensees of
the Licensed Proprietary Property or the amount of royalty Licensee would have
owed pursuant to Section 4.2 had it engaged in the same licensed conduct as said
sublicensees, whichever is greater, as determined on a quarterly basis. 
Notwithstanding the above, it is understood and agreed that Licensor shall not
be entitled to any share of amounts received by Licensee for pilot studies,
research and development, the license or sublicense of any intellectual property
other than the Licensed Proprietary Property, reimbursement for patent or other
expenses, or as consideration for equity or debt of Licensee.

 

                4.5           Deductions From Royalty Payments; Limitation on
Deductions from Royalty Payments.  If Licensee or its Sublicensee is required to
pay a third party under a Valid Claim with respect to the third party’s
intellectual property or technology in order to make, use or sell a Product,
Licensee may deduct such amount from royalties due to Licensor for such
Product.  Notwithstanding the foregoing provisions of this Section 4.5, wherever
this Agreement provides that Licensee may deduct expenses, payments or other
amounts from royalties payable to Licensor, (a) such deduction shall be applied
only against royalties payable from the territory with respect to which such
deduction arose, and (b) such deduction shall be prorated over such time as is
necessary

 

 

11

--------------------------------------------------------------------------------


 

to assure that the royalties payable to Licensor from such territory in any
period shall not be reduced by more than fifty percent (50%) of the amount that
otherwise would be due Licensor pursuant to this Agreement.

 

                4.6           Milestone Payments.  In addition to the up-front
license fee and royalties required under this Article IV, Licensee shall make
milestone payments to Licensor as set forth in Exhibit 3 hereto.  Such payments
shall be made in common stock of Licensee in the amounts recited in Exhibit 3
and shall be transferred to Licensor within thirty (30) days of occurrence of
each of the events indicated on such exhibit.  Such common stock will not be
sold for at least one (1) year following the date on which the stock is
transferred to Licensor, and no more than three thousand (3,000) of the shares
shall be sold on any one trading date.  Licensee guarantees the value of such
shares to be the Guaranteed Value calculated in the same manner as set forth in
Section 4.1 of this Agreement.

 

                4.7           Marketing Arrangements.  Where Products are
marketed by an entity other than Licensee under any type of commercial
arrangement (including, without limitation, a sublicense, joint venture,
distributorship, or collaboration agreement), the sales of the Products by such
entity shall be used in calculating Gross Revenues for purposes of determining
royalties payable to Licensor hereunder.

 

                4.8           Conditions.  The obligations of Licensee under
this License Agreement are conditioned on Licensee’s satisfaction in its sole
discretion at or prior to the date this License Agreement is executed with the
results of its due diligence with respect to the business, operations, affairs,
properties, assets, liabilities, obligations, profits and condition (financial
or otherwise) of

 

 

12

--------------------------------------------------------------------------------


 

Licensor; provided that compliance with any such conditions or parts thereof may
be waived in writing by Licensee.  Licensor agrees to provide Licensee with any
information, including clinical or laboratory data or regulatory filings, that
Licensor requests as part of the due diligence performed under this Section 4.8.

 

 

ARTICLE V

 

Payment and Reports

 

                5.1           Notice of Commercial Sale.  Licensee shall notify
Licensor, in writing, within thirty (30) days of the date of the first
commercial making, using or selling of Products.

 

                5.2           Payments and Reports.  Licensee agrees that
Licensee shall provide within sixty (60) days after the end of each quarter of
each calendar year:

 

                                                                (a)          
payment of amounts due to Licensor pursuant to this Agreement, including, but
not limited to, amounts pursuant to Articles IV and VI; and

 

                                                                (b)           a
report summarizing the information and basis on which such amounts have been
calculated.

 

                5.3           U.S. Dollars.  All amounts payable in cash by
Licensee shall be paid in U.S. Dollars.  Conversion from currencies other than
U.S. Dollars shall be at the rate of exchange used by Licensee for its general
accounting purposes, consistent with generally accepted accounting principles.

 

                5.4           Progress Reports.  Until such time as earned
royalties become payable pursuant to this Agreement, Licensee agrees to make an
annual report to Licensor on each annual anniversary

 

 

13

--------------------------------------------------------------------------------


 

of the Effective Date covering Licensee’s progress during the previous year
toward research, development and commercialization.

 

                5.5           Report on Termination.  Licensee also agrees to
make a written report to Licensor within ninety (90) days after the termination
of this Agreement, stating in such report the royalties payable hereunder and
the basis therefor not previously reported to Licensor.  Licensee shall also
continue to make annual reports pursuant to the provisions of this Agreement
covering making, using or selling of Products after termination thereof, such as
the selling of stock on hand at termination which is specifically contemplated
by this Agreement and the applicable earned royalties hereunder, until such time
as all such makings, uses or sales shall have terminated.  Concurrent with the
submittal of each post-termination report, Licensee shall pay Licensor all
applicable royalties.

 

                5.6           Books and Records.  Licensee shall keep accurate
books and records with respect to the Products and/or Licensed Proprietary
Property sufficient to enable the calculation of royalties payable hereunder to
be verified.  Upon thirty (30) days prior notice to Licensee, independent
accountants selected by Licensor, reasonably acceptable to Licensee, after
entering into a confidentiality agreement with Licensee, may have access to the
books and records of Licensee to conduct a review or audit once per calendar
year, for the sole purpose of verifying the accuracy of Licensee’s payments and
compliance with this Agreement.  The accounting firm shall report to Licensor
only whether there has been a royalty underpayment and, if so, the amount
thereof.  Such access shall be permitted during Licensee’s normal business hours
during the term of this Agreement and for three (3) years after the period to
which the audit pertains.  Any such inspection

 

 

14

--------------------------------------------------------------------------------


 

or audit shall be at Licensor’s expense; provided that in the event the
examination or audit results in a discrepancy in the correctness of the payments
due under this Agreement in an amount in excess of five percent (5%) of the
payments due Licensor for any single quarter audited, Licensee shall pay any and
all costs or fees associated with such examination or audit.  Neither such right
to review or audit nor Licensor’s right to receive any such underpayment shall
be affected by any statement to the contrary appearing on checks or otherwise,
unless such statements appear in a letter, signed by the party having such right
and delivered to the other party, expressly waiving such right.  Notwithstanding
the foregoing, Licensor may require Licensee to furnish any other information
reasonably requested to enable Licensor to evaluate Licensee’s performance under
this Agreement.

 

                5.7           Delinquent Payments.  Payments provided for in
this Agreement shall, when overdue, bear interest at the then existing prime
rate at Citibank of New York (or its successor) plus four percent (4%) per annum
until paid, but in no event shall such interest exceed the usury limit, if any,
as may exist from time to time in the State of Nevada.

 

 

ARTICLE VI

 

Effort to Commercialize

 

                6.1           Commercialization Obligation.  Licensee shall
undertake to use commercially reasonable efforts with regard to
commercialization of the Products.

 

                6.2           Minimum Royalties.  Licensee shall pay to Licensor
within ninety (90) days after the date specified at least the following amounts
of minimum royalties within the time periods specified:

 

 

15

--------------------------------------------------------------------------------


 

                                                                (a)           on
or before the third anniversary of the Effective Date, at least Twenty-Five
Thousand Dollars ($25,000.00).

 

                                                                (b)           on
or before the fourth anniversary of the Effective Date, at least Twenty-Five
Thousand Dollars ($25,000.00).

 

                                                                (c)           on
or before the fifth anniversary of the Effective Date, at least Seventy-Five
Thousand Dollars ($75,000.00).

 

                                                                (d)           on
or before each succeeding anniversary of the Effective Date, at least
Seventy-Five Thousand Dollars ($75,000.00).

 

                                Minimum royalties paid in excess of earned
royalties in a given year shall not be creditable to earned royalties for future
years.  Minimum royalties paid under this Section 6.2 may, at Licensee’s option,
be paid in shares of the common stock of Licensee.  Common stock transferred
under this Section 6.2 will not be sold for at least one (1) year following the
date on which the stock is transferred to Licensor, and no more than three
thousand (3,000) of the shares shall be sold on any one trading date.  Licensee
guarantees the value of such shares to be the Guaranteed Value calculated in the
same manner as set forth in Section 4.1 of this Agreement.

 

 

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Protection of Patents

 

 

                7.1           Protection.  Licensor agrees, where economically
justified and within reasonable limits, to protect the Licensed Proprietary
Property from infringement or misappropriation by third parties in the Field of
Use and to prosecute such infringers or defendants, but the decision to
undertake such protection shall be in the sole discretion of Licensor, and
Licensor’s decision as to whether any such action shall be taken by it shall be
accepted by Licensee.  In the event that Licensor shall recover profits and/or
damages from said infringer or defendant in the Field of Use, Licensor agrees to
turn over to Licensee twenty-five percent (25%) of any amounts paid to it by
said infringer or defendant after deducting any of its expenses, including costs
and legal fees incurred in such litigation.  Each party agrees to cooperate
fully with the other party in protection of the Licensed Proprietary Property,
including by joining as a party to any proceeding if required by applicable law.

 

                7.2           Notice of Infringement; Third Party Infringement. 
Licensor and Licensee shall each give immediate written notice to the other of
any infringement of a Patent Right or misappropriation of Know-How or
Improvements by any third party in the Field of Use as may come to its
knowledge.  Notwithstanding Section 7.1, if Licensor has not within six (6)
months from the date on which it is notified or otherwise becomes aware of an
infringement or misappropriation of the Licensed Proprietary Property in the
Field of Use either terminated such infringement or initiated legal action
against the infringer or defendant, it shall, upon written request of Licensee,
grant to Licensee the right to prosecute an action against the infringer or
defendant at Licensee’s expense.  Licensor agrees, in the event that Licensee
cannot prosecute such infringement or misappropriation in its own name, to sign
and give to Licensee, as soon as

 

 

17

--------------------------------------------------------------------------------


 

practicable, all necessary documents in order for Licensee to prosecute at
Licensee’s expense but in the name of Licensor, such infringement or
misappropriation.  Licensee shall be entitled to deduct all of its expenses,
including costs and legal fees incurred in bringing and prosecuting such
infringement or misappropriation action, from royalties due Licensor with
respect to the country in which such action is prosecuted after commencement of
such infringement or misappropriation action.  In the event Licensee desires to
settle or compromise such suit or action in a manner that may adversely impact
Licensor or Licensed Proprietary Property, Licensee shall not so settle or
compromise such suit or action without the prior written consent of Licensor. 
In the event Licensee shall recover profits and/or damages from said infringer
or defendant, Licensee agrees to pay to Licensor twenty-five percent (25%) of
any amounts paid to it by said infringer or defendant after deducting any of its
expenses, including costs and legal fees incurred in such litigation.

 

                7.3           Notice of Infringement; Claim of Licensee
Infringement.  Licensee shall promptly advise Licensor in writing of any notice
or claim of any infringement and of the commencement against it of any suit or
action for infringement of a third party patent made or brought against Licensee
and based upon the use hereunder by Licensee of the Licensed Proprietary
Property.  Licensee shall have the right either to:

 

                                                                (a)          
request that Licensor enter into negotiations with such third party to obtain
rights for Licensee under the third party patent; or

 

                                                                (b)          
request that Licensor defend such suit or action at Licensor’s expense.

 

                7.4           Assistance.  Licensor is neither obligated to
enter into negotiations with such third party to obtain rights for Licensee
under the third party patent nor obligated to defend such suit or

 

18

--------------------------------------------------------------------------------


 

action.  If Licensor, at its sole discretion, elects to enter into negotiations
with such third party to obtain rights for Licensee under the third party patent
or if Licensor, at its sole discretion, elects to undertake at its own expense
the defense of any such suit or action to the extent that the alleged
infringement is based upon such use hereunder of the Licensed Proprietary
Property, Licensee shall render to Licensor all reasonable assistance that may
be required by Licensor in the negotiations or in the defense of such suit or
action.  Licensor has the primary right to control the defense of any such suit
or action by counsel of its own choice, and Licensee shall have the right, at
its own expense, to be represented in any such suit or action in respect of
which Licensee is a defendant by counsel of its own choice, subject to
Licensor’s right of control.  Notwithstanding the foregoing, if Licensor has not
within ninety (90) days (or such lesser period of time as is necessary to avoid
entry of a default judgment against Licensor or Licensee) from the date of
receipt of a request from Licensee under Section 7.3 either entered into
negotiations with such third party to obtain rights for Licensee under the third
party patent or initiated legal action to defend such suit, it shall, upon
written request of Licensee, grant to Licensee the right to enter such
negotiations or defend such suit.  Licensee shall be entitled to deduct all its
expenses, including attorneys’ fees and specifically including costs and legal
fees incurred in entering into such negotiations or defending such suit from
royalties due Licensor after commencement of such action.  Licensee shall not
settle or compromise any such suit or action without the prior written consent
of Licensor, which consent shall not be unreasonably withheld.

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Disclaimer of Liability and/or Warranty

 

                8.1           No Warranty.  Nothing in this Agreement shall be
construed as:

 

                                                                (a)           a
warranty or representation by Licensor as to the validity or scope of any
Licensed Proprietary Property; or

 

                                                                (b)           a
warranty or representation that anything sold, used, produced or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents, copyrights, and/or trademarks of third parties; or

 

                                                                (c)           an
express or implied warranty of merchantability or fitness for a particular
purpose.

 

                8.2           No Damages.  Licensor shall exercise reasonable
care in verifying the accuracy of information provided under this Agreement but,
subject to the provisions of the last sentence of Section 8.4, Licensor shall
not be liable for any damages arising out of or resulting from any information
made available hereunder or of the use thereof, nor shall it be liable to
Licensee for consequential damages under any circumstances.

 

                8.3           No Warranty of Quality or Usefulness.  Licensor
shall have no responsibility for the ability of Licensee to use such
information, the quality or performance of any process or any product produced
by Licensee with the aid of such information, or with respect to claims of third
parties arising from Licensee’s use of such information.

 

                8.4           Indemnification.  Licensee shall assume all
responsibility and liability for the sale, use, production, and/or
commercialization of the Products, including, but not limited to, the safety,

 

 

20

--------------------------------------------------------------------------------


 

effectiveness, and reliability of the process and/or products produced pursuant
to this Agreement.  Licensee further agrees to defend, indemnify, and hold
Licensor, its trustees, directors, officers, employees, agents, representatives,
successors, assigns, affiliated entities and controlled corporations (as defined
herein) harmless from and against any and all liability, demands, damages,
expenses and losses for death, personal injury, illness, or property damage,
including the cost of defense against same, which may be asserted, or any claims
which may be brought by third parties resulting from the sale, use, production,
commercialization, or other disposition of the Licensed Proprietary Property or
Products by Licensee.  Licensee agrees that any sublicenses granted hereunder
will include a similar indemnification provision for the benefit of Licensor. 
Licensee acknowledges that the Licensed Proprietary Property included herein is
experimental and agrees to take all reasonable precautions to prevent death,
personal injury, illness, and property damage.  Licensor shall defend,
indemnify, and hold Licensee and its directors, officers, employees and agents
harmless as against any and all judgements, fees, expenses, liabilities, or
other costs arising from or incidental to any product liability or other
lawsuit, claim, demand or other action resulting from any claim, suit or
proceeding brought by a third party against any of the foregoing entities,
arising out of or in connection with any misrepresentation by Licensor with
regard to, or in breach of, the representations and warranties set forth in
Article X or to the extent due to the gross negligence or willful misconduct of
Licensor.

 

                8.5           Insurance.  Licensee agrees to purchase and/or
maintain insurance coverage sufficient, taking into account its other assets, to
establish the ability of Licensee to honor the indemnity made herein, and
Licensor shall be listed as an additional named insured on any such

 

21

--------------------------------------------------------------------------------


 

insurance coverage.  Licensee shall furnish evidence of its insurance coverage
upon request of Licensor.  For purposes of this agreement, the initial amount of
insurance coverage required is in the face amount of Two Million Dollars
($2,000,000.00).

 

 

ARTICLE IX

 

Term and Termination

 

                9.1           Term.  The Term of this Agreement shall be for a
period of ten (10) years extending from the first commercial revenue actually
collected or for the life of the last to expire of the patents or patent
applications of the Licensed Proprietary Property, whichever is earlier, unless
sooner terminated as herein provided.

 

                9.2           Termination for Cause; Insolvency.  If Licensee
shall determine that it intends to declare itself insolvent or file for
bankruptcy or reorganization, it shall give immediate written notice to
Licensor.  Failure to give such notice shall cause immediate termination of this
Agreement, and all rights of Licensee in the Licensed Proprietary Property shall
automatically revert to Licensor.  If Licensee shall become bankrupt or
insolvent; if the business or any assets or property of Licensee shall be placed
in the hands of a receiver, assignee or trustee, whether by the voluntary act of
Licensee or otherwise; if Licensee institutes or suffers to be instituted any
procedure in bankruptcy court for reorganization or rearrangement of its
financial affairs; or if Licensee makes a general assignment for the benefit of
creditors, this Agreement shall immediately terminate, and all rights of
Licensee in the Licensed Proprietary Property shall automatically revert to
Licensor.  Upon occurrence of any of the foregoing events, Licensee shall give
immediate written

 

 

22

--------------------------------------------------------------------------------


 

notice thereof to Licensor.

 

                9.3           Default.  Upon any breach or default under this
Agreement by Licensee, or upon any breach or default by Licensee under other
legal agreements between Licensor and Licensee, Licensor may give written notice
thereof to Licensee, and Licensee shall have thirty (30) days thereafter to cure
such breach or default.  If such breach or default is not so cured, Licensor may
then in its sole discretion and option:  (a) convert this exclusive License
Agreement into a non-exclusive License Agreement, or (b) terminate this
Agreement and the licenses granted by it, or (c) seek such other relief as may
be provided by law in such circumstances by giving written notice thereof to
Licensee.  Notwithstanding the foregoing, in the event of any termination of
this Agreement, any sublicenses granted by Licensee shall remain in force and
effect and shall be assigned by Licensee to Licensor; provided that such
sublicensee is currently in good standing with regard to its obligations under
the sublicense or has cured any default or breach within the period provided in
such sublicense; and further provided that (a) the financial obligations of each
such sublicensee shall be limited to those due Licensor hereunder for the
practice of such a sublicense; and (b) Licensor shall have no greater
obligations, liabilities or duties to the sublicensee than Licensor has to
Licensee under the terms of this Agreement.

 

                9.4           Termination Upon Notice.  Any provision herein not
withstanding, Licensee may terminate this Agreement, in its entirety or as to
any particular patent or patent application or item of Know-How within the
Licensed Proprietary Property, at any time by giving Licensor at least thirty
(30) days prior written notice.  From and after the effective date of such
termination under this Section 9.4 with respect to a particular patent or patent
application, such patent(s) or patent

 

 

23

--------------------------------------------------------------------------------


 

application(s) in the particular country shall cease to be within the Licensed
Proprietary Property for all purposes of this Agreement.  Likewise, from and
after the effective date of such termination under this Section 9.4 with respect
to a particular item of Know-How, such item of Know-How shall cease to be within
the Licensed Proprietary Property for all purposes of this Agreement.  From and
after the effective date of termination of a patent, patent application or item
of Know-How under this Section 9.4, all rights and obligations of Licensee with
respect to such patent, patent application or item of Know-How shall terminate
with respect to a particular Product, and the license to the terminated patent,
patent application or item of Know-How granted to Licensee under Section 2.1
shall terminate with respect to such Product.  Upon termination of this
Agreement in its entirety under this Section 9.4, all rights and obligations of
the parties shall terminate except as provided in Section 9.6 below.

 

                9.5           Discontinuance of Commercialization.  Upon
termination hereof for any reason, Licensee agrees to discontinue the
commercialization of the Licensed Proprietary Property, and (except as expressly
provided herein) all sublicenses granted hereunder by Licensee shall terminate,
or at the option of Licensor, be deemed to have been assigned to Licensor.

 

                9.6           Provisions Surviving Termination.  Article V,
Article XIII and Sections 8.1, 8.2, 8.3, 8.4, 10.4 and 11.3 of this Agreement,
as well as all provisions relating to Guaranteed Value, shall survive
termination of this Agreement.

 

 

 

 

24

--------------------------------------------------------------------------------


 

ARTICLE X

 

Representations and Warranties

 

                10.1         Warranty to Title.  Licensor represents and
warrants that (i) it is a Nevada nonprofit corporation exempt from taxation
under Section 501(c)(3) of the Internal Revenue Code of 1986; (ii) it owns the
Licensed Proprietary Property; (iii) it has the legal power and authority to
extend the rights granted to Licensee pursuant to this Agreement; (iv) the
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate action on the part of Licensor; (v) the Licensed
Proprietary Property is free and clear of any lien, encumbrance, security
interest or restriction on license in the Field of Use; (vi) it has not
previously granted, and will not grant during the term of this Agreement, any
right, license or interest in or to the Licensed Proprietary Property, or any
portion thereof, in the Field of Use inconsistent with the license granted to
Licensee herein; and (vii) to Licensor’s best knowledge, there are no threatened
or pending actions, suits, investigations, claims or proceedings in any way
relating to the Licensed Proprietary Property.

 

                10.2         No Other Information.  Licensor represents that it
has no knowledge of any information likely to have a material effect on the
validity or enforceability of any patents within Patent Rights or any claim
thereof which was not disclosed to the Patent Office at the time that the patent
applications therefor were filed or during the pendency of said applications.

 

                10.3         Power and Authority.  Licensee represents and
warrants that it has full power and authority to enter into this Agreement and
to carry out the transactions contemplated hereby.

 

                10.4         Compliance with Laws.  Licensee represents and
warrants that it will comply with all applicable laws and regulations, including
without limitation, all United States laws and regulations controlling the
export of commodities and technical data.  Licensee will be solely

 

25

--------------------------------------------------------------------------------


 

responsible for any violation of such laws or regulations by Licensee or its
sublicensee, and it will defend and hold Licensor harmless in the event of any
legal action of any nature occasioned by such violation.

 

 

ARTICLE XI

 

Agency/Partnership/Use of Name

 

                11.1         No Agency.  Neither party shall be deemed to be an
agent of the other party as a result of any transaction under or related to this
Agreement, and shall not in any way pledge the other party’s credit or incur any
obligations on behalf of the other party.

 

                11.2         No Partnership.  This Agreement shall not
constitute either a partnership or a joint venture, and neither party may be
bound by the other to any contract, arrangement or understanding except as
specifically stated herein.

 

                11.3         Prohibition Against Use of Name.  Except to the
extent required to comply with applicable laws and regulations and subject to
Section 13.3, without prior written consent obtained from Licensor, which shall
not be unreasonably withheld, Licensee (including any Affiliate or sublicensee
of Licensee) shall not use for purposes of sales, advertising, marketing,
marking of goods, promotion to investors, press releases or other publicity,
etc.:  (i) the name of (or any other information which would identify) Licensor
or any corporation which is controlled by the same persons who control Licensor
(“Other Corporation”); (ii) the names of trustees, directors, officers, or
employees of Licensor or an Other Corporation; or (iii) any trademarks (or
adaptations thereof) of Licensor or an Other Corporation.  Without prior written
consent obtained from Licensee, which

 

 

26

--------------------------------------------------------------------------------


 

shall not be unreasonably withheld, Licensor (including Other Corporations and
any other Affiliate of Licensor) shall not use for purposes of sales,
advertising, marketing, marking of goods, promotion to investors, press releases
or other publicity:  (i) the name of (or any other information which would
identify) Licensee or any corporation which is controlled by the same persons
who control Licensee (“Controlled Corporation”); (ii) the names of trustees,
directors, officers, or employees of Licensee or a Controlled Corporation; or
(iii) any trademarks (or adaptations thereof) of Licensee or a Controlled
Corporation.

 

 

ARTICLE XII

 

Marking

 

                Licensee agrees to apply or have applied to all articles and to
all containers containing Products manufactured by it or any sublicensee(s)
under this Agreement such patent notices as may be required by the laws of the
territories where manufactured or as may reasonably be requested by Licensor.

 

 

 

 

27

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

Nondisclosure of Confidential Information

 

                13.1         Confidential Information.  All Proprietary Property
and confidential scientific and technical information communicated by one party
to the other party under this Agreement, including information contained in
patent applications, if identified in writing as Confidential Information at the
time of disclosure, shall be kept confidential by such other party. 
Notwithstanding the foregoing, either party shall be relieved of the
confidentiality obligations herein and not be prevented by this Agreement from
utilizing any information received by it from the other party if:

 

                                                                (a)          
the information, at the time of disclosure, is in the public domain or, after
disclosure, becomes part of the public domain through no fault of the receiving
party;

 

                                                                (b)          
the receiving party can show that the information was in its possession at the
time of disclosure and was not acquired, directly or indirectly, from the
disclosing party;

 

                                                                (c)          
the information is lawfully obtained or received from a third party, other than
the disclosing party, having the legal right to transmit same;

 

                                                                (d)          
the disclosure of such information is essential for the commercial exploitation
of the Proprietary Property under this Agreement, provided that such information
is disclosed subject to a secrecy agreement;

 

                                                                (e)          
was independently developed by the receiving party without reference to any
information or materials disclosed by the disclosing party; or

 

                                                                (f)           
was subsequently disclosed to the receiving party by a person other than a

 

 

 

28

--------------------------------------------------------------------------------


 

                                                party without breach of any
legal obligation to the disclosing party.

 

                13.2         Additional Permitted Disclosures.  In addition,
either party may disclose Confidential Information of the other (i) to their
legal representatives, employees and Affiliates, and legal representatives and
employees of Affiliates, consultants and sublicensees, to the extent such
disclosure is reasonably necessary to achieve the purposes of this Agreement,
and provided such representatives, employees, consultants and sublicensees have
agreed in writing to obligations of confidentiality with respect to such
information no less stringent than those set forth herein; (ii) in connection
with the filing and support of patent applications; (iii) as reasonably required
in the course of a contemplated public offering or private financing; (iv) to a
potential sublicensee or corporate partner that has agreed in writing to
confidentiality obligations no less stringent than set forth herein; or (v) if
disclosure is compelled to be disclosed by a court order or applicable law or
regulation, provided that the party compelled to make such disclosure (a)
requests confidential treatment of such information; (b) provides the other
party with sufficient advance notice of the compelled disclosure to provide
adequate time to seek a protective order; and (c) discloses only the minimum
necessary to comply with the requirement to disclose.

 

                13.3         Non-Disclosure.  The terms of this Agreement shall
not be disclosed by Licensee or Licensor to any third party or be published
unless both parties expressly agree otherwise in writing.  Either party shall
allow at least three (3) business days notice of any proposed public disclosure
for the other party’s review and comment or to provide written consent.  The
text of any press release to be issued by Licensee and/or Licensor concerning
this Agreement as well as the precise date and timing of the press release shall
be agreed between the parties in writing in advance, such

 

 

29

--------------------------------------------------------------------------------


 

agreement not to be unreasonably withheld or delayed.  However, this restriction
shall not apply to announcements required by law or regulation, except that in
such event the parties shall coordinate to the extent possible with respect to
the details of any such announcement.  This restriction shall not apply to
disclosure of this Agreement to certain private third parties such as the
shareholders, investment bankers, attorneys and other professional consultants
of, and prospective investors in, Licensee or Licensor.  Once a particular
disclosure has been approved, further disclosures to similarly situated private
third parties under this provision that do not differ materially therefrom may
be made without obtaining any further consent of the other party.

 

 

ARTICLE XIV

 

Miscellaneous

 

                14.1         Captions.  The captions herein are for convenience
only and shall not be deemed to limit or otherwise affect the construction
hereof.

 

                14.2         Notices.  Any notice or other communication
hereunder must be given in writing and (a) delivered in person, (b) transmitted
by telex, telefax or other telecommunications mechanism, (c) mailed by certified
or registered mail, postage prepaid, receipt requested, or (d) sent by overnight
delivery with charges prepaid and receipt acknowledged, as follows:

 

 

30

--------------------------------------------------------------------------------


 

                If to Licensor, addressed to:

 

                                Research Development Foundation

                                _ Andrew MacKenzie, Esq.

                                402 North Division Street

                                Carson City, Nevada 89703

                                   Attn:  C. W. Wellen, President

                                   cc:  James F. Weiler, Esq.

 

                If to Licensee, addressed to:

 

                                SuperGen, Inc.

                                Two Annabel Lane, Suite 220

                                San Ramon, California  94583

                                   Attn:  Dr. Joseph Rubinfeld, CEO and
President

                                   cc:  Ms. Lucy Chang, Senior Director,
Planning and Legal Affairs

or to such other address or to such other person as the party shall have last
designated by such notice to the other party.  Each such notice or other
communication shall be effective (i) if given by mail, three (3) days after such
communication is deposited in the mails with postage prepaid, addressed as
aforesaid, or (ii) if given by telecommunication or any other means, when
actually received at such address.

 

                14.3         Assignment.  This Agreement, in whole or in part,
shall not be assignable by either party without prior written consent of the
other party, which consent shall not be unreasonably withheld (unless to a
successor entity to the assigning party by merger, acquisition or other
non-bankruptcy reorganization), and any attempted assignment without such
consent shall be void.

 

                14.4         No Waiver.  The failure of either party to enforce
at any time any of the provisions of this Agreement, or any rights in respect
thereto, or to exercise any election herein provided, shall in no way be
considered to be a waiver of such provisions, rights, or elections, or in any
way to affect the validity of this Agreement.  The exercise by either party of
any of its rights herein or any

 

 

31

--------------------------------------------------------------------------------


 

of its elections under the terms or covenants herein shall not preclude either
party from exercising the same or any other rights it may have under this
Agreement, irrespective of any previous action or proceeding taken by either
party hereunder.

 

                14.5         Choice of Law and Jurisdiction.  This Agreement
shall be governed and construed in accordance with the laws of the State of
Nevada, U.S.A. applicable to contracts made in such State without regard to
conflicts of law doctrines, and the parties agree that jurisdiction and venue
for any dispute regarding this Agreement will be in such State.

 

                14.6         Severability.  If any provision of this Agreement
is judicially determined to be void or unenforceable, such provision shall be
construed to be severable from the other provisions of this Agreement, which
shall retain full force and effect.

 

                14.7         Further Acts.  The parties hereto agree promptly to
execute, forward, or otherwise provide all documents and material necessary or
desirable to effectuate this Agreement.

 

                14.8         Entire Agreement.  Except for a pre-existing
confidentiality agreement, the terms and conditions herein contained together
with the Research Agreement constitute the entire agreement between the parties
and shall supersede all previous communications, either oral or written, between
the parties hereto with respect to the subject matter hereof.  No agreement or
understanding bearing on the same shall be binding upon either party hereto
unless it shall be in writing and signed by the duly authorized officer or
representative of each of the parties and shall expressly refer to this
Agreement.

 

                14.9         Successors and Assigns.  This Agreement shall be
binding on and shall inure to the benefit of the parties hereto, and their
respective successors and assigns.

 

 

32

--------------------------------------------------------------------------------


 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed in multiple originals by their duly authorized
representatives.

 

 

 

 

 

 

 

RESEARCH DEVELOPMENT FOUNDATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew MacKenzie

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

Andrew MacKenzie

 

 

 

 

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

SUPERGEN, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dr. Joseph Rubinfeld

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

Dr. Joseph Rubinfeld

 

 

 

 

 

 

 

 

 

 

 

 

Title:

President & CEO

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Proprietary Property

 

                1.             The methods, composition, and information claimed
in U.S. Patent No. 5,049,388, entitled “Small Particle Aerosol Liposome and
Liposome-Drug Combinations for Medical Use,” including any division,
continuation, continuation-in-part, re-issue, re-examination, or extension of
the above-described patent and all foreign equivalent patents and patent
applications therefor; Inventors:  Jack Vernon Knight, Brian E. Gilbert, Samuel
Z. Wilson, Howard R. Six, and Philip R. Wyde.

 

                2.             All of Licensor’s rights in the methods,
compositions and information claimed in U.S. Patent Application Serial No.
08/933,254, filed September 23, 1997, entitled “Small Particle Liposome Aerosols
for Delivery of Anti-Cancer Drugs,” including any division, continuation,
continuation-in-part, re-issue, re-examination, or extension of the
above-described patent application and any patent issuing thereon, and all
foreign equivalent patents and patent applications therefor.  Inventors:  Jack
Vernon Knight, Brian E. Gilbert, Nadezhda Koshkina, J. Clifford Waldrep, and
Clyde W. Wellen.

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT 1A

 

Field of Use

 

 

                Cancer therapy in humans wherein paclitaxel or analogues thereof
are delivered in liposomes, lipid complexes, or other liposome particles, to the
respiratory tract via aerosol droplets.

 

                This Field of Use is subject to modification pursuant to Section
6 b. of the Research Agreement.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

List of Countries

 

 

                                                                               
United States

                                                                               
PCT *

 

 

 

 

* PCT Countries:                                                        All
countries will be designated in the initial PCT filing.  Within 30 months of the
U.S. filing date, Licensor must select the specific PCT countries in which to
actually file, which countries are currently expected to be as follows: 
Australia, Austria, Belgium, Canada, China, France, Germany, Ireland, Israel,
Italy, Japan, Republic of Korea, New Zealand, Netherlands, Russian Federation,
South Africa, Spain, Sweden, Switzerland, Taiwan, United Kingdom

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

Milestone Payments

 

 

                Licensee shall make the following milestone payments to Licensor
with respect to each Product subject to this Agreement:

 

                                                                (a)          
Fifty Thousand Dollars ($50,000.00) upon the earlier of (i) approval, or (ii)
the date of effectiveness, of an “IND” filed with the FDA for such Product;

 

                                                                (b)          
Fifty Thousand Dollars ($50,000.00) upon completion of a “Phase I” human
clinical trial for such Product and the Final Report thereon;

 

                                                                (c)          
Two Hundred Thousand Dollars ($200,000.00) upon completion of a “Phase II” human
clinical trial for such Product and the Final Report thereon;

 

                                                                (d)          
Two Hundred Fifty Thousand Dollars ($250,000.00) upon completion of any other
phase of human clinical trials for such Product required by the FDA and the
Final Report thereon; and

 

                                                                (e)          
Four Hundred Fifty Thousand Dollars ($450,000.00) upon approval by the FDA of an
“NDA” for such Product.

 

 

--------------------------------------------------------------------------------
